 
Exhibit 10.1
 
FIRST AMENDMENT
TO
LOAN AGREEMENT
 
This First Amendment to Loan Agreement (this “Amendment”) dated as of February
19, 2010, under the Loan Agreement, dated as of May 14, 2009 (the “Loan
Agreement”) by and between Aerosonic Corporation, a Delaware corporation (the
“Company”) and Bruce J. Stone (“Stone”).
 
RECITALS
 
WHEREAS, the Company and Stone are parties to the Loan Agreement; and
 
WHEREAS, the Company has requested that Stone agree to amend and waive certain
provisions of the Loan Agreement and Stone is agreeable to such request but only
upon the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Company and Stone agree as follows:
 
1.  Definitions.  Unless otherwise defined herein, capitalized terms are used
herein as defined in the Loan Agreement.
 
2.  Amendments.
 
2.1  Amendments to Loan Agreement.
 
(a)  Section 1.1 of the Loan Agreement is hereby amended by deleting therefrom
the following definitions in their entireties and inserting the following new
definitions in the appropriate alphabetical order:


“’Note’ means the 14% Subordinated Note due April 10, 2011, as extended pursuant
to the terms and conditions of the Note, in the aggregate principal amount of
$1,000,000, to be issued to Stone at the Closing by the Company and the
Subsidiaries in the form of Exhibit 1.


“Warrant” means for any Warrant issued to Stone prior to February 19, 2010, a
Common Stock Purchase Warrant of the Company to purchase at any time after the
one-year anniversary date of their original issue date until April 10, 2020, one
share of the Common Stock for a purchase price of $.64 per share, subject to
anti-dilution protection and adjustment of the warrant price and number of
shares as provided in the Warrant Certificate.  For any Warrant issue to Stone
on or after February 19, 2010, a Common Stock Purchase Warrant of the Company to
purchase at any time after the one-year anniversary date of their original issue
date until the sixth anniversary of the date such Warrant is issued to Stone,
one share of the Common Stock for a purchase price per share equal to 50% of the
volume weighted average of the selling price of the Common Stock of the Company
on February 12, 2010 and for the 19 trading days prior to February 12, 2010, or
$1.98 per share, subject to anti-dilution protection and adjustment of the
warrant price and number of shares as provided in the Warrant Certificate.”


(b)  For Advances made on or after February 19, 2010, the definitions “Advance
Shares” and “Drawdown Shares” shall each be deleted in their entirety.


(c)  Section 6.2(c) of the Loan Agreement with respect to certain negative
covenants shall be deleted in its entirety.
 
 
 

--------------------------------------------------------------------------------

 


2.2  Amendment to Exhibit 1- Form of 14% Subordinated Note.


(a)  Section 2 of the Note is hereby amended and modified by deleting therefrom
the definition of “Maturity Date” in its entirety and inserting the following
new definition:


“’Maturity Date’ means the earlier of:  (i) April 10, 2011, or (ii) the maturity
of the Existing Loans.”  


(b)  Section 3 of the Note is hereby amended and modified by deleting therefrom
the words “April 10, 2010” and replacing with the words “April 10, 2011”.


2.3  Amendment to Exhibit 2- Form of Warrant Certificate.
 
(a)  With respect to any Warrant Certificate issued prior to February 19, 2010,
each time the words “April 10, 2015” appear, such words shall be deleted in
their entirety and replaced with the words “April 10, 2020”.
 
(b)  For any Warrant Certificate issued on or after February 19, 2010, each time
the words “April 10, 2015” appear, such words shall be deleted in their entirety
and be replaced with the words “the sixth  anniversary date of the issuance of
the Warrant Certificate.”


(c)  For any Warrant Certificate issued to Stone on or after February 19, 2010,
the words “$.64” in the first full paragraph of the Warrant Certificate shall be
deleted and replaced with the following:  “50% of the volume weighted average
selling price of the Common Stock of the Company on February 12, 2010 and for
the 19 trading days prior to February 12, 2010, or $1.98 per share.”


(d)  For any Warrant Certificate issue to Stone on or after February 19, 2010,
the first sentence of Section 1 of the Warrant Certificate shall be deleted in
its entirety and replaced with the following:


“The Warrants were issued in connection with the issuance by the Company and its
subsidiaries (as co-obligors) of a 14% Subordinated Note due April 10, 2011,
(the “Subordinated Note” and pursuant to that certain loan agreement executed as
of May 14, 2009, as amended by the First Amendment to Loan Agreement dated
February 19, 2010 (the “Loan Agreement”) with Common Stock Purchase Warrants
issued to the Registered Owner (0.20 shares of Common Stock of the Company for
each $1.00 of principal amount of Subordinated Note on the date of each
Borrowing).” 


2.4  Amendment to Schedule 1 to Loan Agreement.  With respect to Advances made
on or after February 19, 2010, Schedule 1 shall be deleted in its entirety and
replaced with the following:
 
SCHEDULE 1
 
Maximum
Availability
 
Warrants
$
1,000,000
 
to purchase 0.20 shares of Common Stock for each $1.00 of principal amount of
each Borrowing.

 
3.  Continuing Effect.  Except as expressly amended or waived hereby, the Loan
Agreement and the other Financing Documents shall continue to be and shall
remain in full force and effect in accordance with their respective terms. This
Amendment shall not constitute an amendment or waiver of any provision of the
Loan Agreement or the other Financing Documents not expressly referred to herein
and shall not be construed as an amendment, waiver or consent to any action on
the part of the Company that would require an amendment, waiver or consent of
Stone.
 
 
2

--------------------------------------------------------------------------------

 
 
4.  Representations and Warranties of the Company; Covenants of the
Company.  The Company represents and warrants that the representations and
warranties contained in the Loan Agreement are true and correct as of the date
of this Amendment.  The Company represents and warrants that the Company has
complied in all material respects with the covenants contained in the Loan
Agreement as of the date of this Amendment.


5.  Counterparts.  The parties to this Amendment may execute this Amendment in
counterparts by manual or facsimile signature.  Each executed counterpart of
this Amendment will constitute an original document, and all executed
counterparts, collectively, will constitute the same agreement.


6.  Governing Law.  The validity, construction, enforcement, and interpretation
of this Agreement are governed by the laws of the State of Florida and the
federal laws of the United States of America, excluding the laws of those
jurisdictions pertaining to the resolution of conflicts with laws of other
jurisdictions.


7.  Headings.  Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and are not to affect the
constructions of, or to be taken into consideration in interpreting, this
Amendment.


[Signature pages follow]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.



 
AEROSONIC CORPORATION
       
By:
/s/ Douglas J. Hillman
   
Douglas J. Hillman
   
President and Chief Executive Officer
       
By:
/s/ Bruce J. Stone
   
BRUCE J. STONE


 
4

--------------------------------------------------------------------------------

 